Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
At the end of claim 25, delete the semicolon “;” and insert in its place a period “.”.


Allowable Subject Matter
Claims 1-12 and 14-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: each of the claimed properties, and in particular the flexural secant modulus in the independent claims, is either not disclosed in the closest prior art, Wang et al (US 20160108185 A1), or is disclosed and outside the claimed range. Comparing Wang’s process of preparing Example 62 and Applicant’s process of Example 1A, they are nearly identical; paragraphs [0186-0191] of Wang are nearly verbatim to paragraph [0262-0268] of Applicant’s published specification US 20210102050 A1. Comparing Tables 2A-2C of Wang to Table 1A of Applicant’s specification shows that the process of Wang’s Example 62 and that of Applicant’s Example 1A have very few differences, just a small difference in ethylene content and ratios of the R2 catalysts, and most significantly a temperature difference in the R1 and R2 inlets. Yet these small differences amongst mostly identical process steps result in large differences between the two examples. In particular density is 0.9130 in Example 1A and 0.9426 in Example 62. Furthermore, Example 62 shows a much higher flexural and tensile secant than the claims and significantly lower tensile elongation at yield [Table 4], and other examples show a much higher zero shear viscosity than the claims [Table 5]. It is also noted that some of Applicant’s other work also includes very similar ethylene interpolymer polymerization, with very different values for the claimed properties. See US 10023706 B2 [Table 7] which has the claimed zero shear viscosity (ηo) but with much different density than the claims. Meanwhile US 9512282 B2 [Table 4] shows the claimed density but much higher zero shear viscosity (ηo). Furthermore, US 8907018 B2 [Table 4] discloses very similar polymerization process but still lower elongation at yield and very high secant moduli. The evidence suggests that the claimed properties 1) cannot be said to be inherent to the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766